Citation Nr: 9928108	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for hearing loss, 
bilateral.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a leg disorder.

6.  Entitlement to service connection for carpal tunnel 
syndrome.

7.  Entitlement to service connection for a nasal disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran did not sustain a right eye injury in 
service, and a right eye disorder is unrelated to service.  

2.  Hearing loss is unrelated to service.  

3.  Memory loss is unrelated to service.  

4.  Prostate cancer is unrelated to service.

5.  A leg disorder is unrelated to service.

6.  Carpal tunnel syndrome is unrelated to service.

7.  A deviated septum had its onset in service.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

2.  Hearing loss, bilateral, was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  Memory loss was not incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  Prostate cancer was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

5.  A leg disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

6.  Carpal tunnel syndrome was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

7.  A deviated septum was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Multiple Disorders

As a preliminary matter, the Board finds that the veteran's 
claims for service connection of a right eye disorder, 
hearing loss, bilateral, memory loss, prostate cancer, a leg 
disorder, and carpal tunnel syndrome are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claims.  The 
Board is also satisfied that all the facts relevant to these 
claims have been properly and sufficiently developed.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including organic disorders of the nervous system, 
are presumed to have been incurred in service if it is 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran seeks service connection for a number of 
disorders, including, a right eye disorder, hearing loss, 
bilateral, memory loss, prostate cancer, a leg disorder, and 
carpal tunnel syndrome.  Service medical records, however, 
contain no reference to any of these disorders.  Although 
service medical records, for instance, document a preexisting 
enucleation of the left eye and reflect complaints of eye 
burning and tiredness in September 1943, as well as right eye 
fatigue while driving a truck in August 1945, those records 
do not reflect a diagnosis of a disorder of the right eye, 
let alone medical findings suggesting that any such disorder 
constituted a chronic condition.  Service medical records 
similarly contain no reference to hearing loss, memory 
problems, prostate problems, problems associated with the 
lower extremities or carpal tunnel syndrome.  Post-service 
medical records also contain no medical evidence of organic 
disorder of the nervous system within a year of the veteran's 
separation from service.  

A January 1998 letter from the veteran's representative to a 
private physician references problems that include a left eye 
replacement, hearing loss, memory loss, leg problems (nerve 
deterioration), and carpal tunnel syndrome.  That letter 
reflects a request for an opinion concerning the etiology of 
these disorders.  In response, in a handwritten addendum to 
the letter in question, the physician whose opinion had been 
solicited indicated that he remained "unclear as to the 
etiology of the aforementioned difficulties."  He further 
stated:  "As such it is difficult to say whether or not his 
condition is service related.  Thus, I believe that his 
current medical illnesses are 'as likely as not' related to 
incidents during his service."

Although the opinion in question may be sufficient to render 
well grounded a number of the veteran's claimed disorders, 
the opinion is vague, offering no diagnosis of a specific 
disorder or for that matter any findings or rationale for the 
broad conclusion contained therein.  The opinion admits 
difficulty in identifying the etiology of the veteran's 
disorders, but then goes on to suggest that the disorders in 
question are, for that very reason, "as likely as not" 
related to military service.  Further, the opinion does not 
focus on any one disorder, but addresses them all together in 
sweeping terms.  As such, the opinion, which does not 
address, for instance, the lack of evidence of treatment in 
service or for many years thereafter, is of only limited 
probative value.  

In support of his claim, the veteran has also offered an 
October 1997 opinion from a private physician that reflects 
that the veteran suffers from medical problems that include 
(1) leg pains with some underlying findings of chronic axonal 
neuropathy, chronic denervation atrophy and hypertrophy of 
musculature, (2) degenerative arthritis of the spine and 
knees (3) pseudogout knees, and (4) chronic low back pain.  
The author of that letter indicated that it was his 
"professional feeling . . . that it is at least as likely as 
not, that some of the stated problems above, may be related 
to this individual's service during the second World War.  It 
is impossible to determine for certain that the present 
finding of neuropathy, may not have been related to some 
experiences he had during the war."  

This opinion, which has bearing only with respect to the 
veteran's claim for service connection for a disorder of the 
lower extremities, is vague because it does not identify 
which of the stated problems are potentially related to the 
veteran's service and does not indicate which of the 
veteran's service experiences are considered potentially 
responsible for the problems in question.  Moreover, the 
statement indicates only that the possibility of an 
etiological relationship between a current disorder and an 
event in service cannot be excluded, or, alternatively, that 
such an etiological relationship remains within the realm of 
conceivable possibilities.  This opinion, which also offers 
no rationale or findings in support of the conclusions 
contained therein, as such is of extremely limited, if any, 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127-
28 (1998).

The veteran was afforded a number of VA examinations in May 
1998 to help ascertain the nature and etiology of the 
veteran's current disorders.  An eye examination revealed a 
diagnosis of blepharitis in the right eye, causing some 
itching.  The examiner concluded that the veteran's right eye 
disorder was not related to service.  An audiological 
examination resulted in a conclusion that mild to moderate 
sensorineural hearing loss was present.  The examiner also 
concluded, however, that hearing loss, complaints of which 
were not present in military records, was attributable to the 
aging process rather than military experience.  

An examination for mental disorders revealed a diagnosis of 
dementia.  Although the examiner did not provide an opinion 
concerning the etiology of that disorder, a neurological 
examination, during which the veteran articulated complaints 
of impaired memory and difficulty walking, also resulted in a 
diagnosis of dementia, as well as sensory neuropathy and 
degenerative arthritis.  That examiner concluded that all 
three diagnoses were unrelated to the veteran's service.  

A genitourinary examination resulted in a diagnosis of a 
history of prostate cancer, as well as diagnoses that 
included memory difficulty consistent with the veteran's age, 
bilateral carpal tunnel syndrome, pain in the right knee, 
acute, likely due to an injury one week prior to the time of 
examination, monocytosis, and hyperuricemia.  That examiner 
disassociated all of the above diagnoses from service, 
stating that "[t]he only problem elicited at the time of 
this examination which would be service connected, was that 
of nasal obstruction."  

The opinions of the VA examiners reflect consideration of 
extensive findings developed during the various examinations 
and are provided in unequivocal terms.  These opinions, 
further, reflect diagnoses of specific disorders which were 
individually disassociated from service by the respective 
examiners.  These opinions, which are clear, substantiated by 
findings, and unequivocal, are much more probative with 
respect to the issues at hand than are the January 1998 and 
October 1997 opinions also contained in the claims file.  The 
opinions of the VA examiners indicate that a right eye 
disorder, hearing loss, bilateral, memory loss, prostate 
cancer, a leg disorder, and carpal tunnel syndrome are 
unrelated to service.  Particularly in light of the lack of 
other evidence in treatment records suggesting a link between 
these disorders and service, as well as the length of time 
that transpired between the veteran's separation from 
service, and the manifestation of these disorders after 
service, the Board finds that the preponderance of the 
evidence suggests that these disorders are unrelated to 
service.  

II.  Nasal Disorder

In November 1997, the veteran underwent a septal rhinoplasty 
in connection with nasal obstruction with nasal deformity.  
Findings at the time included extremely thickened cartilage 
in the septum with a marked deviation to the left, as well as 
marked asymmetry of the lower cartilage with marked deformity 
of the domes.  

The veteran contends that a nasal disorder is the result of 
trauma to the nose incurred during service, and there is 
evidence in the claims file corroborating the veteran's 
contention that he was a boxer while in service.  Service 
medical records, however, contain no reference to a nose 
injury in service.  

An October 1997 entry in treatment records contains a 
reference to nasal obstruction with trauma secondary to 
boxing.  Further, a report of a May 1998 VA examination 
reflects a diagnosis of a surgically corrected nasal 
obstruction and an opinion that the nasal obstruction, which 
the veteran related to a fracture of the nose in service, 
constituted a disorder which "would be service connected."  

In light of the absence of any reference in service medical 
records either to a fracture of the nose or to trauma to the 
nose, it is questionable whether the veteran experienced 
significant trauma to the nose during service, 
notwithstanding his career as a boxer.  As such, the cited 
opinions, to the extent premised upon an inaccurate history 
provided by the veteran are either are not probative of the 
issue at hand.  

However, a report of a February 1946 examination reflects a 
finding that the veteran's septum was deviated to the left.  
A March 1943 examination report, moreover, does not reflect 
findings concerning the presence of septal deviation.  
Service medical records suggest, therefore, that septal 
deviation was first manifested in service.  

Septal deviation, further, apparently was referenced among 
the findings associated with the diagnosis of the November 
1997 diagnosis of nasal obstruction with nasal deformity that 
resulted in surgery.  Service connection, therefore, is 
warranted for any residuals of the veteran's deviated septum 
of the November 1997 surgery necessitated, at least in part, 
by the veteran's deviated septum first manifested in service.  


ORDER

A claim for service connection for a right eye disorders 
denied.  

A claim for service connection for hearing loss, bilateral, 
is denied.

A claim for service connection for memory loss is denied.

A claim for service connection for prostate cancer is denied.

A claim for service connection for a leg disorder is denied.

A claim for service connection for carpal tunnel syndrome is 
denied.

A claim for service connection for a deviated septum is 
granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

